Citation Nr: 1007732	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of prostate cancer, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued the Veteran's 40 percent disability 
rating for service-connected residuals of prostate cancer.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran's 
service-connected prostate disorder is characterized by 
nocturia five to six times a night, voiding every two hours 
during the day, and leakage requiring the use of absorbent 
materials that must be changed in excess of four times per 
day.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected residuals of prostate cancer have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening of 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in February 2007 and June 
2008 letters, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-
Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Even if the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice in accordance with the Court's 
holding in Vazquez-Flores, supra, the Federal Circuit has 
reversed this decision.  See Vazquez-Flores v. Shinseki, No. 
2008-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, 
insofar as the notice described by the Veteran's Court in 
Vazquez-Flores requires VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life evidence," the 
judgment was vacated, and any failure by the AOJ to provide 
such evidence is harmless error.

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the August 2007 rating 
decision, February 2008 statement of the case, and April 2009 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, there can be no 
prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has also satisfied VA's duty to assist.  The RO 
obtained VA medical center (VAMC) treatment records, and the 
Veteran had received a VA genitourinary examination in 
November 2006.  In that regard, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

As noted below, the Board finds that the November 2006 VA 
examination is adequate.  Although the evidence reveals that 
the examiner did not review the claims file, the examiner did 
review the report of a previous VA examination and provided 
detailed findings of his examination, which included a 
discussion of the current severity of the Veteran's prostate 
disorder.  Thus, the Board is of the opinion that the 
November 2006 VA examiner's evaluation of the Veteran's 
current disability level was based on a competent examination 
of the Veteran and an awareness of the Veteran's medical 
history.  The Board notes that, while the examiner 
acknowledged the presence of generalized leakage of urine 
requiring the use of pads, he did not specifically state the 
number of times absorbent materials must be changed per day.  
As discussed below, the Board finds the Veteran's statements 
regarding his urinary frequency and absorbent material use to 
be credible and is granting an increased rating.  
Accordingly, the Board finds a remand for a new examination 
for the Veteran's increased rating claim is not necessary, 
and any error committed by the November 2006 examiner is 
harmless.  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

In a July 2008 Vazquez-Flores Notice Response, the Veteran 
affirmed that he had no other information or evidence to give 
VA to support his appeal.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.                                                                                                                                                                                                                                                                                                          

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).   

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

	Residuals of Prostate Cancer 

The Veteran's prostate cancer has been rated as 40 percent 
disabling pursuant to Diagnostic Code 7528, effective August 
17, 2006.  The Veteran seeks a higher disability rating.     
  
Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, and thereafter is to be 
rated on the residuals as voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115(b).  

In this case, the Veteran has been rated under Diagnostic 
Code 7528 for voiding dysfunction.  Voiding dysfunction is to 
be evaluated as urine leakage, frequency of urination, or 
obstructed voiding.  

For urinary leakage, where the disability requires the 
wearing of absorbent materials which must be changed two to 
four times a day, a 40 percent rating is warranted.  A 60 
percent rating is warranted for disability requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. 
§ 4.115(a).  

For urinary frequency, a maximum 40 percent rating applies 
for a daytime voiding interval of less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115(a). 

For obstructive voiding, the rating schedule indicates that 
the highest available rating of 30 percent applies if the 
Veteran has urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115(a).  

During the November 2006 VA examination, the Veteran 
complained of the development of generalized urine leakage 
requiring the use of absorbent materials.  He reported 
nocturia five to six times per night and daytime voiding 
approximately every two hours.  The Veteran also complained 
of stress incontinence.  The examiner noted the presence of 
absorbent materials which revealed leakage, and a small 
amount of leakage was observed during examination.  

A VAMC noted dated in January 2007 shows that the Veteran 
requested incontinence liners and reported using three to 
four pads per day.  A VA physician recommended absorbent 
materials to be changed four times daily as needed.  In a 
prescription note dated in November 2008, the same VA 
physician recommended absorbent materials to be changed four 
times daily as needed and allowed 384 diapers for a 90-day 
period.  The note shows the dates the incontinence liner 
order was refilled.  

The Board notes that the RO used the above recommendation to 
deny a rating in excess of 40 percent in its August 2007 
rating decision.  The RO noted that the Veteran requested 
pads to wear and that he uses three to four pads per day.  
The RO also noted the physician's instructions to change pads 
four times per day as needed.  

However, in his August 2007 notice of disagreement, the 
Veteran stated that he changes his absorbent material five to 
six times per day.  In his January 2007 claim for an 
increased rating, the Veteran's representative stated that 
the Veteran told the November 2006 VA examiner that he 
changes his pads from four to six times per day, and the 
examiner failed to document this information.  

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  In this 
regard, the Board acknowledges that the Veteran is competent 
as a lay person to report that he experiences symptoms which 
require him to wear absorbent materials that need to be 
changed four to six times per day.  Thus, while the medical 
evidence of record does not specifically report that the 
Veteran wears absorbent materials which must be changed four 
to six times per day, the Board finds that the Veteran is 
competent and credible to report such matters.  The Veteran 
has consistently reported the need to urinate frequently and 
urgently and the presence of leakage requiring changing 
absorbent materials in excess of four times per day.  The 
November 2006 VA examination report specifically shows that 
the Veteran experiences incontinence and urinates every 2 
hours during the day and five to six times at night, along 
with some urinary stress incontinence.  Thus, the medical 
evidence does provide support for the symptoms reported by 
the Veteran.  

In summary, based on the Veteran's assertions that he wears 
absorbent materials which must be changed four to six times 
per day, and the lack of contradictory medical evidence, the 
Board will resolve doubt in the Veteran's favor and grant a 
rating of 60 percent.  Assignment of staged ratings is not 
for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that a 60 percent rating is the maximum 
available evaluation allowed under the rating criteria for 
voiding dysfunction.  The Board has considered the remaining 
rating criteria relating to the genitourinary system.  See 
38 C.F.R. § 4.115.  However, the Board finds that there are 
no other diagnostic codes or rating criteria potentially 
applicable to the symptoms and manifestations of the service-
connected disability.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The evidence does not show marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  The Board finds that the 60 percent 
evaluation adequately reflects the level of impairment 
experienced by the Veteran.  Hence, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating of 60 percent for service-
connected residuals of prostate cancer is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


